 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11 RIMON ABASKHARON, et al.,                    Case No. 21-cv-00275-L-MSB
12               Plaintiffs,                    ORDER GRANTING JOINT
                                                MOTION FOR EXTENSION OF
13        v.                                    TIME TO RESPOND TO
                                                COMPLAINT
14 NATIONAL CREDIT SYSTEMS,
   INC.,                                        [ECF No. 4]
15
           Defendant.
16
17        Plaintiffs, RIMON ABASKHARON and RACHEL ABASKHARON and
18 Defendant NATIONAL CREDIT SYSTEMS, INC. have filed a joint motion to
19 extend the time to respond to the Complaint. (ECF no. 4, “Joint Motion”.) For
20 good cause shown pursuant to Federal Rule of Civil Procedure 6(b), the Joint
21 Motion is GRANTED. Defendant NATIONAL CREDIT SYSTEMS, INC. has up
22 to, and including, July 1, 2021, to respond to the Complaint.
23        IT IS SO ORDERED.
24 Dated: June 2, 2021
25
26
27
28

                                             -1-                 Case No. 21-cv-00275-L-MSB
                    JOINT MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT
